PER CURIAM.
When the sellers in a land sale contract sought foreclosure against the buyers, the buyers responded with a countersuit seeking rescission. The buyers claimed, inter alia, that the sellers and their agents misrepresented the land’s buildability, that the buyers relied on those misrepresentations and suffered detriment. Summary judgment was entered for the defendants, and this appeal followed. We affirm.
The buyers’ claim fails because the record shows an utter lack of evidence that the buyers suffered any detriment, i.e. that they could not build on the land they bought. There is no evidence that the buyers sought to obtain building permits and were denied such permits, nor is there any evidence that a zoning change was necessary and that such change was sought and denied. See National Aircraft Servs. v. Aeroserv Int’l, 544 So.2d 1063, 1065 (Fla. 3d DCA 1989) (“there can be no claim for fraudulent misrepresentation because, no legally cognizable damage was sustained”); Empire Fire & Marine Ins. Co. v. Black, 546 So.2d 732, (Fla. 3d DCA 1989) (same).
Finding no merit in other issues raised, we affirm the order granting final summary judgment.